BURNETT, J.
For the reason stated in the decision filed this day in Humburg v. Board of Police and Fire Commissioners of the City of San Jose et al., (Civ. No. 1313), ante, p. 6, [148 Pac. 802], the judgment is reversed.
Chipman, P. J., and Hart, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 19, 1915, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 17,1915.